Citation Nr: 0101284	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  96-43 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for plantar 
fasciitis with a calcaneal spur of the left foot, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1970.

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The RO, in pertinent part, 
denied entitlement to increased evaluations for degenerative 
arthritis of the left knee and for plantar fasciitis of the 
left foot.

In March 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In March 1998 the Board of Veterans' Appeals (Board) remand 
the case to the RO for further development and adjudicative 
actions.

In July 2000 the RO affirmed the denials of entitlement to 
increased evaluations for degenerative arthritis of the left 
knee and plantar fasciitis with a calcaneal spur of the left 
foot.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Degenerative arthritis of the left is productive of not 
more than moderate impairment, with no evidence of severe 
disablement or additional functional loss due to pain or 
other pathology.


2.  Plantar fasciitis with a calcaneal spur of the left foot 
is productive of not more than moderate impairment, with no 
evidence of moderately severe disablement or additional 
functional loss due to pain or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 20 percent 
for degenerative arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5257 
(2000).

2.  The criteria for an evaluation in excess of 10 percent 
for plantar fasciitis with a calcaneal spur of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Degenerative arthritis of the Left Knee

The service medical records show that in August 1969 the 
veteran was involved in an automobile accident and sustained 
injuries to both knees.  During treatment he complained of 
pain on extension of the left knee.  He was diagnosed with 
hematoma of the knee, extra capsular.  X-rays showed findings 
of 4x6-millimeter loose body in the posterior aspect of the 
joint.

In February 1981 the RO granted entitlement to service 
connection for a loose body in the left knee and assigned a 
zero (non-compensable) disability evaluation.  

In December 1994 the RO assigned an increased (compensable) 
evaluation of 10 percent based on VA examination showing 
early osteoarthritic degenerative changes in the left knee, 
with range of motion from 5 to 95 degrees and moderate 
patellofemoral crepitus.

In May 1995 the veteran was seen by VA with complaints of 
having fallen and bruised both knees.  On examination he had 
full range of motion.  There was no evidence of fracture.  It 
was noted, however, that he had a chronic abnormal gait.  He 
needed a walking stick to avoid falls due to his very 
abnormal gait.  He was diagnosed with abraded knees.

In May 1995 the veteran filed a claim for an increased 
evaluation for his service-connected left knee disability.  

On VA examination in June 1995 the left knee revealed 
negative effusion.  Range of motion was from 0 to 110 
degrees.  Cruciate and collateral ligaments were intact.  
There was moderate patellofemoral crepitus with range of 
motion.  The diagnosis, in pertinent part, was osteoarthritic 
degenerative changes of the left knee. 

X-rays of the left knee taken in June 1995 showed early 
osteoarthritic degenerative changes.  Additional x-rays in 
June 1995 showed no fracture, dislocation or destructive bone 
lesion.  The knee joint space appeared well maintained.  
There was no soft tissue swelling or suprapatellar effusion.  
Bone mineralization was normal.  The left knee was noted to 
be within normal limits.

In September 1995 the veteran was seen with complaints of 
pain in both knees for the prior 3 days.  It was noted that 
he needed his prescription refilled and he needed knee 
braces.

VA examination of the knees in November 1995 revealed there 
was no effusion.  Range of motion was from 0 to 125 degrees.  
There was no joint-line tenderness.  The patella was stable.  
X-rays revealed very minimal degenerative changes.  


The diagnosis was bilateral quadriceps paresis secondary to 
disease.  The provisional diagnosis was indicated as 
degenerative joint disease.

At his personal hearing in March 1997 the veteran testified 
that his legs and knees were weak.  Hearing Transcript (Tr.), 
p. 1.  He stated that his knees buckled and gave out in 1995, 
and he was issued a walking stick.  Tr., pp. 3-4.  He further 
stated that he was prescribed a brace for his knee, but felt 
that his knee was still unsteady.  He reported that he had a 
lot of pain when his knee gave out.  He also reported that he 
sometimes noticed redness in the knee area.  He stated that 
he also took Motrin, 600 milligrams, for knee pain.  Tr., p. 
4.  He further stated that his gait was abnormal.  Tr., p. 5.  

A June 1998 VA examination report shows the examiner noted 
that the veteran's claims file was reviewed.  The veteran 
reported a history of a left knee injury in 1969 while in the 
service.  He denied any surgery on his left knee.  He 
complained of popping, clicking and giving way of his left 
knee.  Examination revealed negative effusion.  Range of 
motion was from 0 to 125 degrees.  Cruciate and collateral 
ligaments were intact.  He had mild patellofemoral crepitus 
with range of motion and McMurray's examination was negative.  
The diagnosis was early osteoarthritic degenerative changes 
of the left knee.

The examiner commented that the veteran was placed on a level 
treadmill at a less than standard walking rate, but could not 
tolerate it because of extreme shortness of breath and 
instability of both lower extremities, secondary to his 
peripheral neuropathies.  The examiner further commented that 
with a reasonable degree of medical probability, the 
veteran's orthopedic condition was mild to moderate in 
nature, and that his main disability was secondary to his 
poor health from smoking 3 packs of cigarettes a day, and 
excessive alcohol consumption with subsequent bilateral 
peripheral neuropathies which were unrelated to service 
related injuries but secondary to the veteran's poor 
lifestyle.

The examiner noted that the veteran's service-connected 
disability involved both bones and soft tissue.  Peripheral 
nerve damage was unrelated to his service-connected injury.  
He further noted that weakened movement, excess fatigability 
and incoordination were predominantly due to the veteran's 
overall general condition and unrelated to his orthopedic 
service-connected disability of his left knee.

Moreover, the examiner noted that the veteran was 100 percent 
disabled from gainful employment due to his overall general 
health, and not his left knee disability.  He stated that the 
actual percentage of the veteran's functional impairment due 
to his general debility state as opposed to his service-
connected left knee cannot be quantified in percentage, as it 
would be pure speculation.

In October 1999 the veteran underwent evaluation using the 
Abnormal Involuntary Movement Scale (AIMS).  Evaluation of 
the lateral knee indicated there was no involuntary movement.

Plantar Fasciitis with Calcaneal Spur of the Left Foot

Service medical records show that the veteran sustained a 
fracture of the left os calcis in February 1969.  

In February 1976 the RO granted entitlement to service 
connection for residuals of a fracture of the left os calcis 
and assigned a noncompensable evaluation.  

In December 1994 the RO assigned an increased (compensable 
evaluation of 10 percent for a fracture of the left os 
calcis.  The basis of the increase was VA examination noting 
the veteran's complaints of pain along the medial instep.  
Moreover, examination of the left foot revealed there was 
pain to palpation along the base of the heel and x-rays were 
remarkable for a plantar calcaneal spur.

A June 1995 VA examination report shows the veteran reported 
having injured his left foot while jumping into a swimming 
pool in 1968 in service.  

At the time of the examination, he complained of pain along 
his medial longitudinal arch.  On examination the left foot 
was normal at the medial and longitudinal arch, but there was 
pain along the course predominantly over the base of the 
heel.  Neurovascular status of the left foot was intact.  The 
diagnosis, in pertinent part, was plantar fasciitis with 
associated heal spur of the left foot.

X-rays of the left foot in June 1995 revealed no fracture, 
dislocation or destructive bone lesion.  There was mild 
hypertrophic change in the talonavicular joint.  There was a 
moderate sized plantar calcaneal spur.  There was no fracture 
of the calcaneum or soft tissue calcification.  Bone 
mineralization appeared normal.  The diagnosis was left 
plantar calcaneal spur.

In March 1997 the veteran proffered testimony regarding his 
left foot disability.  He testified that his foot sometimes 
turned over for no reason and hurt a lot.  He further 
testified that he suffered from pain in the foot.  Tr., p. 1.  
He felt pain when performing normal walking motions.  His 
foot got worse in cold weather.  He was taking 4 Motrins a 
day which were prescribed his doctor.  Tr., p. 3.

A June 1998 VA examination report shows the veteran 
complained of pain along the medial longitudinal arch.  On 
examination the medial longitudinal arch was normal.  There 
was pain to palpation along that level and at the base of the 
heal.  He demonstrated 1+ dorsalis pedis pulse and 1+ 
posterior tibial pulse.  The diagnosis was plantar fasciitis 
of the left foot, with associated calcaneal spur.

The examiner indicated that the veteran's functional 
limitation, such as his inability to walk 1 mile on a level 
treadmill, was because of shortness of breath and instability 
of both lower extremities, secondary to his peripheral 
neuropathies.  The examiner noted that the veteran's 
orthopedic conditions were mild to moderate in nature.  He 
further noted that weakened movement, excess fatigability and 
incoordination were predominantly due to the veteran's 
overall general condition and unrelated to his service-
connected orthopedic disability of the left foot.


Moreover, the examiner noted that the veteran was 100 percent 
disabled from gainful employment due to his overall general 
health, and his left foot disability.  He stated that the 
actual percentage of the veteran's functional impairment due 
to his general debility state as opposed to his service-
connected left foot disability could be quantified in 
percentage, as it would be pure speculation.

In October 1999 the veteran underwent evaluation using the 
AIMS.  Evaluation of foot tapping, heel dropping, foot 
squirming and inversion and eversion of the foot indicated 
there was no involuntary movement.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Degenerative (traumatic) arthritis is addressed in diagnostic 
code 5003 (5010).  It states that degenerative (traumatic) 
arthritis established by X-ray findings is to be rated based 
on limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 ( 2000).  When limitation of the 
part affected is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, Diagnostic Code 5003 authorizes a 10 
percent rating with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating when such involvement includes occasional 
incapacitating exacerbations.  Id.

Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  Under other provisions, when at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, 30 percent is assignable.

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 
20 percent is assignable under Diagnostic Code 5258.  When 
there is cartilage, semilunar, removal of, symptomatic, 10 
percent is assignable under Diagnostic Code 5259.

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted. When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted.

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  


When extension is limited to 10 degrees, 10 percent is 
warranted.  When extension is limited to 5 degrees, zero 
percent is warranted.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees.

The General Counsel for VA issued a precedent opinion in 
July 1997, which held that a claimant who had arthritis and 
instability of the knee may be, rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

When the knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero percent rating 
under Diagnostic Codes 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating if arthritis is clinically 
demonstrated.  

In August 1998 the VA General Counsel issued VAOPGCPREC 9-98.  
In this opinion, General Counsel, citing Lichtenfells v. 
Derwinski, 1 Vet. App. 484, 488 (1991), held that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and § 4.59 would be available, 
assuming of course that arthritis is clinically demonstrated.

Diagnostic Code 5284 provides the criteria for rating foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 40 
percent disability evaluation will be assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2000).


The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 
(2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with the range of opposite undamaged joint.  
38 C.F.R. § 4.59 (2000).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra, at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
38 U.S.C.A. § 5103A(a)(1)-(3) (as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)).

The Board is satisfied that, as a result of the March 1998 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been adequately 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In accordance 
with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the Board has reviewed the medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  

As noted above, this case was previously remanded to the RO 
for additional development.  The Board is satisfied that the 
requested development has been completed.  In this regard, 
the Board notes that the veteran has been provided VA 
examinations in connection with his claim for increased 
compensation benefits for his service-connected disabilities, 
and other evidence has been obtained which is probative 
thereof.  Previously, he provided oral testimony before a 
Hearing Officer at the RO.  The Board has found nothing in 
the historical record that would lead to a conclusion that 
the evidence of record is not adequate for rating purposes.

The veteran was given the opportunity to submit additional 
evidence.  The Board is unaware of any additional evidence 
that has not already been requested and/or obtained that is 
pertinent to the appeal.  

Degenerative arthritis of the left knee

In this instance, the RO has evaluated the veteran's left 
knee disability as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257 and 5003.  The 10 
percent disability evaluation under those diagnostic codes is 
predicated on not more than slight impairment of the left 
knee.  

X-rays taken in November 1995 showed very minimal 
degenerative changes.  Range of motion was from 0 to 125 
degrees.  The most recent VA examination of the left knee in 
1998 showed there was mild patellofemoral crepitus, no 
effusion and range of motion was again reported to be from 0 
to 125 degrees.  

In order to warrant the next higher evaluation of 20 percent 
under Diagnostic Code 5257, the evidence must show that the 
veteran's left knee disability is productive of moderate left 
knee impairment.  In the case at hand, the VA examiner stated 
that the veteran's left knee orthopedic disability was mild 
to moderate in nature.  

Accordingly, a question has been raised as to which of two 
evaluations would more properly reflect the current nature 
and extent of severity of the veteran's left knee disability.  
38 C.F.R. § 4.7.  In such instances, the veteran is entitled 
to the higher of the two possible evaluations.  Therefore, 
the Board finds that assignment of the higher of the two 
evaluations, 20 percent as opposed to 10 percent, is 
supported by the evidence of record.  Severe impairment of 
the left knee is not shown by the evidence of record, thereby 
precluding assignment of the maximum schedular evaluation of 
30 percent under diagnostic code 5257.

In November 1995 and June 1998 the VA examiners noted range 
of motion was from 0 to 125 degrees.  Full range of motion is 
identified as 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate 
II.  This evidence demonstrates limitation of extension and 
flexion to a non-compensable degree, therefore, an evaluation 
in excess of 20 percent is not warranted under Diagnostic 
Codes 5260 and 5261.  

The Board has considered whether there are other provisions 
upon which to assign a higher evaluation for the veteran's 
left knee disability.  There is no evidence that the 
veteran's left knee disability is currently disabled due to 
ankylosis (Diagnostic Codes 5256), nor is there impairment of 
the tibia and fibula (Diagnostic Code 5262) in order to 
warranted a higher evaluation under these codes.

The Board refers to the VA General Counsel opinion wherein it 
was held that a veteran who has arthritis and instability in 
his knees may receive separate ratings under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  Moreover, the VA General Counsel also held, 
that separate ratings are only warranted in these types of 
cases when the veteran has limitation of motion in his knees 
to at least meet the criteria for a zero-percent rating under 
Diagnostic Codes 5260 or 5261, or (consistent with DeLuca, 
supra at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).  

As noted above, 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies: 
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Here, the medical evidence indicates that the veteran has 
osteoarthritic degenerative changes of the left knee.  
However, limitation of motion is not objectively confirmed by 
the evidence of record.  X-rays taken in June 1995 showed no 
soft tissue swelling or suprapatellar effusion.  Examination 
in November 1995, after the veteran reported falling on both 
knees in May 1995, revealed no effusion or joint line 
tenderness or reports of pain.  The most recent VA 
examination in June 1998 reported the veteran's complaints of 
popping, clicking and giving way of his left knee.  There 
were no reports of pain.  There was no effusion.  Without 
regard to the satisfactory evidence of pain, disability due 
to limitation of motion of the left knee is not compensable.  
Consequently, a separate rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 is not warranted.  

Moreover, read together, Diagnostic Code 5003 and 38 C.F.R. § 
4.59 provide that painful motion due to degenerative 
arthritis, which is established by x-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
see also Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).  Here, the Board reiterates that the file is devoid 
of satisfactory evidence of painful motion.  In March 1997, 
at his personal hearing, the veteran reported that he 
experiences pain when his knee gives out, but, this assertion 
was not corroborated during the subsequent VA examination in 
June 1998 or on examinations previously conducted.

The Board must also address whether the veteran's left knee 
disability warrants additional compensation pursuant to 38 
C.F.R. § 4.40 regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca, 
supra.  Since the veteran's left knee disability may also be 
rated under diagnostic codes which address limitation of 
motion (5260-5261), the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 are for application.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra at 206.  In 
this instance, the veteran's symptomatology associated with 
his left knee has been classified by a VA examiner as mild to 
moderate in nature, thereby consistent with the granted 
increased evaluation of 20 percent.  Furthermore, the VA 
examiner has attributed any manifestations of weakened 
movement, functional loss, etc., pursuant to the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, to the veteran's overall 
general condition and thus unrelated to his service-connected 
orthopedic disability of the left knee.

Based on the foregoing, the Board finds that the evidentiary 
record supports a grant of entitlement to an increased 
evaluation of not more than 20 percent for the service-
connected disability of the left knee.

Plantar Fasciitis with Calcaneal Spur of the Left Foot

The RO has assigned a 10 percent disability evaluation for 
the veteran's left foot disability under Diagnostic Code 
5284, based on moderate disablement.  The veteran asserts 
that a higher rating should be assigned.  Based on the 
evidence of record, the disability picture more nearly 
approximates the criteria for assignment of a 10 percent 
rating.  38 C.F.R. § 4.7 (2000).  

The medical evidence does show that the veteran has plantar 
fasciitis of the left foot with associated calcaneal spur.  
However, on VA examination in 1995 and 1998 the medial 
longitudinal arch was normal, but there was pain along the 
course at the base of the heel.  Further medical evidence 
revealed there was no fracture of the calcaneum or soft 
tissue calcification and bone mineralization appeared normal. 
This symptomatology does not substantiate a disability 
picture compatible with moderately severe foot injury, which 
is the level of impairment required for assignment of the 
next higher evaluation of 20 percent under Diagnostic Code 
5284.  Moreover, in 1998 the VA examiner classified the 
veteran's left foot disability as mild to moderate in nature, 
thereby consistent with the 10 percent evaluation currently 
assigned.  Thus, entitlement to an evaluation in excess of 10 
percent under Diagnostic Code 5284 is not warranted.

The Board has considered whether there are other provisions 
upon which to assign a higher evaluation for the veteran's 
left foot disability, but there is a lack of evidence to 
support a higher evaluation under Diagnostic Codes 5276 
(acquired flatfoot), 5278 (claw foot), or 5283 (malunion or 
nonunion of the tarsal or metatarsal bones).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 4.59 
and DeLuca, supra at 204-7.  

The evidence reveals subjective and objective evidence of 
pain of the left foot, an additional rating pursuant to 
§§ 4.40, 4.45, 4.59 and the holding in DeLuca is for 
application because the veteran's disability evaluation is 
predicated on loss of motion.  See VAOPGCPREC 9-98.  

With regard to the veteran's left foot disability, a VA 
examiner in 1998 stated that weakened movement, excess 
fatigability and incoordination were predominantly due to the 
veteran's overall general condition, and unrelated to his 
service-connected left foot disability.  In addition, he 
indicated that the veteran's functional limitations were due 
to shortness of breath and instability of both lower 
extremities secondary to his peripheral neuropathies, which 
are not service connected.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against his claim for an 
increased evaluations for his left foot disability.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Extraschedular Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record, and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria under 38 C.F.R. 
§ 3.321(b)(1) for assignment of an increased evaluation on an 
extraschedular basis, however, the RO did not grant the 
veteran an increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disabilities presented in these claims, the Board 
cannot conclude that the disability pictures are so unusual 
or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  Here, the VA examiner noted that the veteran was 
100 percent disabled from gainful employment due to his 
overall general health and not due to his service-connected 
disabilities of the left knee and left foot.  Additionally, 
the service-connected disabilities of the left knee and left 
foot have not required frequent periods of hospitalization.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his left knee and left foot 
disabilities.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign increased 
evaluations.  


ORDER

Entitlement to an increased evaluation of 20 percent for 
degenerative arthritis of the left knee is granted, subject 
to the governing criteria applicable to the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis with a calcaneal spur of the left foot is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals
	Board of Veterans' Appeals

 

